     Case 2:12-cv-00859-LMA-MBN Document 1292 Filed 07/13/20 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

___________________________________
                                    )
LASHAWN JONES, ET AL,               )
Plaintiffs; and                     )
UNITED STATES OF AMERICA            )
Plaintiffs in Intervention          )
                                    )
v.                                  )                        Civil Action No. 2:12-cv-00859
                                    )                        Section I, Division 5
MARLIN N. GUSMAN, ET AL,            )                        Judge Lance M. Africk
Defendants                          )                        Magistrate Judge Michael B. North
___________________________________ )
                                    )
MARLIN N. GUSMAN,                   )
Third-Party Plaintiff               )
                                    )
v.                                  )
                                    )
THE CITY OF NEW ORLEANS,            )
Third-Party Defendant               )
____________________________________)

            UNITED STATES AND PLAINTIFF CLASS’ RESPONSE TO
         SHERIFF’S MOTION TO TERMINATE THE STIPULATED ORDER
      FOR APPOINTMENT OF INDEPENDENT JAIL COMPLIANCE DIRECTOR

        NOW INTO COURT, through undersigned counsel, come the United States and the

Plaintiff Class (hereinafter “Plaintiffs”) who submit this response to Defendant Orleans Parish

Sheriff Marlin Gusman’s Motion to Terminate the Stipulated Order for Appointment of

Independent Jail Compliance Director.1 For the reasons detailed below, Plaintiffs do not dispute

that sufficient “material progress with substantial compliance”2 with the Consent Judgment has



1
  ECF No. 1274, with memorandum in support at ECF No. 1274-1. The Sheriff’s motion also sought the termination
of the consent judgment in its entirety. However, the Court dismissed that portion of the motion without prejudice.
ECF No. 1280.
2
  ECF No. 1082.

                                                        1
     Case 2:12-cv-00859-LMA-MBN Document 1292 Filed 07/13/20 Page 2 of 6



been achieved, meriting the termination of the Compliance Directorship. However, Plaintiffs

contest the Sheriff’s assertion that the Orleans Parish Sheriff’s Office (“OPSO”) has achieved full

compliance with the Consent Judgment3 and assert that there are current and ongoing violations of

class members’ constitutional rights which warrant the continued enforcement of the Consent

Judgment.

      I.      Stipulated Order for Appointment of Independent Jail Compliance Director

           This litigation was filed by prisoners in the custody of the OPSO in April 2012,4 alleging

harm and unconstitutional conditions of their confinement. The Sheriff, along with the Plaintiff

Class and the Plaintiff in Intervention United States, agreed to a Consent Judgment, which was

approved and entered by this Court in June 2013.5 In entering the Consent Judgment, this Court

ensured that the relief it provided was narrowly drawn, extended no further than necessary to

correct the violations of federal rights, and was the least intrusive means of doing so, as required

by the Prison Litigation Reform Act, 18 U.S.C. § 3626.6

           In April 2016, Plaintiffs sought an order to show cause why the Sheriff should not be held

in contempt and for appointment of a receiver to implement the Consent Judgment.7 Plaintiffs

contended that, although the Consent Judgment had been in place for years, the Sheriff remained

seriously non-compliant with numerous provisions that impact the safety and health of the people

imprisoned in the Orleans Parish jail. Further, Plaintiffs argued that as the Sheriff was not making

adequate progress toward compliance, significant enforcement measures were necessary to

accelerate the pace of reform. The Sheriff opposed Plaintiffs’ motion, but subsequently agreed to




3
  ECF Nos. 1274 and 1274-1.
4
  ECF No. 1.
5
  ECF No. 466.
6
  See ECF No. 465.
7
  ECF No. 1009.

                                                   2
      Case 2:12-cv-00859-LMA-MBN Document 1292 Filed 07/13/20 Page 3 of 6



a settlement where an Independent Jail Compliance Director was appointed. The Compliance

Director has the final authority to operate the jail and was charged with doing so in a manner to

achieve timely, substantial compliance with the provisions of the Consent Judgment.8 This Court

entered the stipulated order on June 21, 2016.

      II.      Material Progress with Substantial Compliance

            As provided by the Stipulated Order, the Sheriff may file a motion to terminate the

Compliance Directorship “on the basis that the Compliance Director has enabled the Orleans

Parish Jail to achieve material progress with substantial compliance” with the Consent Judgment.9

Consistent with this provision, on May 27, 2020, the Sheriff moved this Court to terminate the

compliance directorship.

            The Sheriff’s motion describes the improvements in substantial compliance ratings that

have occurred between Monitors’ Report No. 5,10 based on the February 2016 tour, and Monitors’

Report No. 11,11 based on the September 2019 tour.12 The Monitors had determined that only 10

of the 173 provisions of the Consent Judgment were in substantial compliance at the time of entry

of the Stipulated Order and the appointment of the Compliance Director. But as of their most

recent, filed report, the Monitors determined that 103 provisions were in substantial compliance.13

This improvement constitutes sufficient material progress towards substantial compliance.14



8
  ECF No. 1082.
9
  ECF No. 1082 at 15, § E.2.
10
   ECF No. 996.
11
   ECF No. 1259.
12
   ECF No. 1274-1 at 42-43.
13
   See ECF No. 1259, Report No. 11 of the Independent Monitors, at 6, Table 1 – Summary of Compliance – All
Compliance Reports.
14
   Plaintiffs’ acknowledgment of material progress toward substantial compliance with provisions of the Consent
Judgment does not underestimate the reforms still needed to prevent ongoing harm to Plaintiff Class members, as
outlined in Section III. Important provisions of the Stipulated Order have not been achieved during the years of the
Compliance Directorship, including effective training on and full implementation of required policies, as well as the
development of quality assurance and auditing systems to effectively self-evaluate OPSO’s performance and to correct
deficiencies. See ECF No. 1082 at 3, 6-8. The termination of the Compliance Directorship should not substantially

                                                         3
      Case 2:12-cv-00859-LMA-MBN Document 1292 Filed 07/13/20 Page 4 of 6



     III.      Ongoing Harm and Rights Violations

            This Court dismissed the Sheriff’s motion to terminate the Consent Judgment without

prejudice.15 As such, Plaintiffs’ response does not address that request for relief. But as the Sheriff

argues that “OPSO is in Substantial Compliance with the Consent Decree”16 as part of his request

to terminate the Compliance Directorship, Plaintiffs must record their opposition to the Sheriff’s

assertion.

            In support of his motion, the Sheriff relies on the following assertion: “OPSO is in

Substantial Compliance with the Consent Decree, which warrants termination of the entirety of

the Consent Decree. Thus, at a minimum OPSO has achieved material progress with Substantial

Compliance . . . , which satisfies the standard necessary to terminate the Stipulated Agreement

under Section E(2).”17 Plaintiffs dispute the Sheriff’s representation that OPSO is in substantial

compliance with the Consent Judgment, and contend that there is ongoing harm and violations of

prisoners’ constitutional rights. The Court-appointed Monitors’ reports also confirm that OPSO

has not achieved substantial compliance with significant provisions of the Consent Judgment, that

only minimal progress has been made in some areas, and that significant work remains to be done

on crucial issues such as staffing, training, reporting, reducing violence and the necessity to use

force, and improving medical and mental health care.18

            The language of the Stipulated Order specifically provides that the Sheriff, following any

termination of the Compliance Directorship, remains subject to the terms of the Consent Judgment




alter OPSO’s work related to these provisions, as they remain essential to full achievement of substantial compliance
with the Consent Judgment and to sustaining those reforms.
15
   ECF No. 1280.
16
   ECF No. 1274-1 at 42.
17
   ECF No. 1274-1 at 42 (emphasis in original).
18
   See, e.g., Report No. 11 of the Independent Monitors, ECF No. 1259 at 5. At the time of filing, Report No. 12 of
the Independent Monitors is in draft form, but has been reviewed by the parties.

                                                         4
        Case 2:12-cv-00859-LMA-MBN Document 1292 Filed 07/13/20 Page 5 of 6



and the requirements for achieving substantial compliance with all provisions.19 Thus, the

Stipulated Order provides for the Sheriff to remain under the supervision of this Court, with

assistance from the Monitors, to ensure the jail continues to improve, with the ultimate goal of

maintaining a constitutionally-run facility.

       IV.      Conclusion

             While OPSO still has not reached substantial compliance with key components of the

Consent Judgment and serious risks to members of the Plaintiff Class remain, Plaintiffs concur

that the limited and negotiated standard of “material progress” with substantial compliance with

the provisions of the Consent Judgment has been achieved, and therefore do not oppose

termination of the Compliance Directorship. As operational control of the Orleans Parish jail

returns to the Sheriff, under the continued oversight of the Monitors and the authority of this Court,

OPSO must continue to work towards substantial and sustainable compliance pursuant to the terms

of the Consent Judgment and the requirements of the Constitution.




19
     ECF No. 1082 at 15-16.

                                                  5
    Case 2:12-cv-00859-LMA-MBN Document 1292 Filed 07/13/20 Page 6 of 6




         FOR THE UNITED STATES:

         PETER G. STRASSER                      ERIC S. DREIBAND
         U.S. Attorney                          Assistant Attorney General
         Eastern District of Louisiana          Civil Rights Division

                                                STEVEN H. ROSENBAUM
                                                Chief
                                                Special Litigation Section

         /s/ Theodore Carter III                 s/ George Eppsteiner
         THEODORE CARTER III,                   KERRY KRENTLER DEAN,
         (IL 6188964)                           (DC 474260)
         Assistant United States Attorney       Acting Special Counsel (T.A.)
         U.S. Attorney’s Office                 GEORGE EPPSTEINER (NC 42812)
         Eastern District of Louisiana          Special Litigation Section
         650 Poydras Street, Suite 1600         Civil Rights Division
         New Orleans, LA 70130                  U.S. Department of Justice
                                                950 Pennsylvania Avenue, N.W.
                                                Washington, D.C. 20530
                                                Telephone: (202) 305-4044
                                                george.eppsteiner@usdoj.gov



        FOR THE PLAINTIFF CLASS:

                                                 s/ Emily Washington
                                                EMILY WASHINGTON, LSBN 34143
                                                ELIZABETH CUMMING, LSBN 31685
                                                ERIC FOLEY, LSBN 34199
                                                MacArthur Justice Center
                                                4400 S. Carrollton Avenue
                                                New Orleans, LA 70119
                                                (504) 620-2259
                                                emily.washington@macarthurjustice.org


Date: July 13, 2020




                                            6
